DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 11 are entitled to a priority date of July 9, 2020.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a longitudinal valve separating two parallel exhaust flow paths.


Specification

The disclosure is objected to because of the following informalities: 

Paragraphs 52 and 53 disclose that, in the first position, “the slide gate 41 may block the first inlet 21a of the first exhaust passage 21 and the second inlet 22a of the second exhaust passage 22” and that, in the second position, “the slide gate 41 may block the first outlet 21b of the first exhaust passage 21 and the second outlet 22b of the second exhaust passage 22”. It is unclear how the slide valve can do that, as depicted in the drawings – especially since in the first position, Paragraph 52 and 53 disclose that, in the first position, “The exhaust gas introduced through the exhaust inlet fitting 12 may pass through the first inlet 21a of the first exhaust passage 21, the exhaust gas channel 23 of the heat exchanger 30, the first outlet 21b of the first exhaust passage 21, and the second outlet 22b of the second exhaust passage 22, and be discharged through the exhaust outlet fitting 13”, and that, in the second position, “The exhaust gas introduced through the exhaust inlet fitting 12 may pass through the first inlet 21a of the first exhaust passage 21, the second inlet 22a of the second exhaust passage 22, the second exhaust passage 22, and the second outlet 22b of the second exhaust passage 22, and be discharged through the exhaust outlet fitting 13”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the slide gate moves between a first position and a second position, the first position refers to a position in which the slide gate blocks the first inlet and the second inlet, and the second position refers to a position in which the slide gate blocks the first outlet and the second outlet. This does not seem possible with the slide valve disclosed, especially as depicted in Figures 3 and 4, and the actually flow paths as described in Paragraphs 52, 53. Perhaps applicant meant that in the first position, the slide gate blocks the second inlet, and in the second position the slide gate blocks the first outlet? Based on the spec and the drawings, the first inlet and the second outlet are never actually 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 6330910).

With regards to Claim 1:

Bennett (Figures 6, 7) discloses an exhaust heat recovery apparatus, comprising: a housing (tubular housing 102) having a first exhaust passage (flow passage 110) and a second exhaust passage (flow passage 112), an exhaust inlet fitting (unlabeled inlet shown in Figures 6, 7), and an exhaust outlet fitting (exhaust pipe 36, see labeling in Figure 1); a heat exchanger (heat exchanger coil 118) disposed in the first exhaust passage; and a switching valve (valves 124, 324) having a slide gate which is movable in a longitudinal direction of the housing so as to allow a flow of exhaust gases to be switched between the first exhaust passage and the second exhaust passage (valves 124, 324 “slides” under broadest reasonable interpretation, by rotating about an axis, meaning parts of the valve members move both longitudinally and laterally, thus meeting the requirements of the claim), wherein the first exhaust passage is parallel to the second exhaust passage (as seen in Figures 6, 7), and wherein the slide gate is movable between the first exhaust passage and the second exhaust passage (as seen in Figures 6, 7).



With regards to Claim 2:

Bennett discloses the slide gate is disposed to divide the first exhaust passage and the second exhaust passage within the housing (see Figures 6, 7, valves 124, 324 are at least partially responsible for dividing the exhaust flow passages 110, 112 in housing 102).

With regards to Claim 3:

Bennett discloses the first exhaust passage has a first inlet communicating with the exhaust inlet fitting, and a first outlet communicating with the exhaust outlet fitting, and the second exhaust passage has a second inlet communicating with the exhaust inlet fitting and a second outlet communicating with the exhaust outlet fitting (see annotated Figures below).


    PNG
    media_image1.png
    759
    603
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    743
    622
    media_image2.png
    Greyscale



With regards to Claim 4:

Bennett discloses the first inlet directly communicates with the exhaust inlet fitting, the second inlet selectively communicates with the first inlet by movement of the slide gate, the second outlet directly communicates with the exhaust outlet fitting, and the first outlet selectively communicates with the second outlet by the movement of the slide gate (as seen in annotated Figures above, see also Figure .

With regards to Claim 5:

As best understood in light of the 112b rejections above, Bennett discloses the slide gate moves between a first position and a second position (first position in Figure 7, second position in Figure 6), the first position refers to a position in which the slide gate blocks the second inlet, and the second position refers to a position in which the slide gate blocks the first outlet (as seen in Figures 6 and 7).


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerges et al. (hereafter “Gerges” – US 2015/0167519).

With regards to Claim 1:

Gerges (Figures 1 – 7) discloses an exhaust heat recovery apparatus, comprising: a housing (housing 10) having a first exhaust passage (branch conduit 48) and a second exhaust passage (branch conduit 46), an exhaust inlet fitting (exhaust inlet 18), and an exhaust outlet fitting (exhaust pipe 20); a heat exchanger (heat exchanger 14) disposed in the first exhaust passage; and a switching valve (valve 12) having a slide gate which is movable in a longitudinal direction of the housing so as to allow a flow of exhaust gases to be switched between the first exhaust passage and the second exhaust passage (valve 12 “slides” under broadest reasonable interpretation, by rotating about an axis, meaning parts of the valve members move both longitudinally and laterally, thus meeting the requirements of the claim), wherein the first exhaust passage is parallel to the second exhaust passage (as seen in Figures 3, 4), and wherein the slide gate is movable between the first exhaust passage and the second exhaust passage (as seen in Figures 3, 4).

**Note that the claims do not require that the valve movement be limited to only the longitudinal direction. The Cheng reference is used in an alternate rejection below to account for just longitudinal movement. 

With regards to Claim 6:

Gerges discloses the heat exchanger includes a tube bundle having a plurality of flat tubes (see flat tube bundles in Figure 7), and the tube bundle includes a cooling fluid channel (liquid flow passages 28, Figure 7) defined inside each of the flat tubes, and an exhaust gas channel (gas flow passage 26, Figure 7) defined between adjacent ones of the flat tubes.

With regards to Claim 7:

the heat exchanger has a cooling fluid inlet fitting (coolant inlet 6) and a cooling fluid outlet (coolant outlet 8) fitting communicating with the cooling fluid channel.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerges et al. (hereafter “Gerges” – US 2015/0167519) in view of Cheng et al. (hereafter “Cheng” – US 2011/0041482).

With regards to Claim 1:

Gerges (Figures 1 – 7) discloses an exhaust heat recovery apparatus, comprising: a housing (housing 10) having a first exhaust passage (branch conduit 48) and a second exhaust passage (branch conduit 46), an exhaust inlet fitting (exhaust inlet 18), and an exhaust outlet fitting (exhaust pipe 20); a heat exchanger (heat exchanger 14) disposed in the first exhaust passage; and a switching valve (valve 12) which is movable so as to allow a flow of exhaust gases to be switched between the first exhaust passage and the second exhaust passage (valve 12 “slides” under broadest reasonable interpretation, by rotating about an axis, meaning parts of the valve members move both longitudinally and laterally, thus meeting the requirements of the claim), wherein the first exhaust passage is parallel to the second exhaust passage (as seen in Figures 3, 4), and wherein the slide gate is movable between the first exhaust passage and the second exhaust passage (as seen in Figures 3, 4).

Gerges does not explicitly disclose that the valve is a slide gate moveable solely in a longitudinal direction of the housing. Cheng (Figures 2 – 7) teaches an exhaust system. In Figures 7 and 8, Cheng teaches a system comparable to that allow a flow of exhaust gases to be switched between the first exhaust passage and the second exhaust passage (see e.g. Figure 4 vs Figure 5). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, Cheng teaches that the flap valve design in Figure 7 and the linear hollow valve in Figures 2 – 6 are known variants and substitutes for one another, and are both used to yield the predictable result of varying/switching exhaust flow from one passage to another. Given the teachings of Cheng, it would have been obvious to one of ordinary skill in the art to modify the system of Gerges to incorporate the teachings of Cheng by making the two passages concentric but still parallel and replacing the flap valve with the hollow linearly moving valve in order to yield the predictable result of varying/switching exhaust flow from one passage to another as described in Cheng. 

With regards to Claim 6:

The Gerges modification of Claim 1 teaches the heat exchanger includes a tube bundle having a plurality of flat tubes (see flat tube bundles in Figure 7 of Gerges), and the tube bundle includes a cooling fluid channel (liquid flow defined inside each of the flat tubes, and an exhaust gas channel (gas flow passage 26, Figure 7 of Gerges) defined between adjacent ones of the flat tubes.

With regards to Claim 7:

The Gerges modification of Claim 1 teaches the heat exchanger has a cooling fluid inlet fitting (coolant inlet 6, Figures 1 of Gerges) and a cooling fluid outlet (coolant outlet 8, Figures 1 of Gerges) fitting communicating with the cooling fluid channel. 


Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerges et al. (hereafter “Gerges” – US 2015/0167519) in view of Cheng et al. (hereafter “Cheng” – US 2011/0041482), further in view of Murata et al. (hereafter “Murata” – US 2016/0376970) and Barr (US 2018/0087428).

With regards to Claim 8:

The Gerges modification of Claim 1 does not explicitly teach the switching valve includes a drive mechanism by which the slide gate is driven, the drive mechanism includes a shaft, a driving gear fixed to the shaft, a cam member fixed to an end portion of the shaft, and a wax actuator selectively rotating the cam member, and the driving gear is operatively connected to the slide gate to linearly move the slide gate. Murata (Figures 4, 5) teaches an exhaust heat recovery system comprising a heat exchanger (20) with a coolant fluid (via inlet/outlet 20a, 20b) and concentric but parallel flow exhaust paths (F3, F4 in Figure 4 vs F5 in Figure 5) whose flow is determined by a valve (16) including a drive mechanism by which the valve is driven, the drive mechanism includes a shaft (drive rod 32), a cam member (cam 34) fixed to an end portion of the shaft, and a wax actuator (thermostat 22, filled with paraffin wax, see Paragraphs 38, 39) selectively rotating the cam member (see Paragraph 42). Based on Murata, it would have been obvious to modify the system of Gerges as modified in Claim 1 by actuating the hollow linear valve using a wax thermostat and cam system in order to automate valve opening and closing based on temperature of the coolant fluid.

As the valve in Murata is not a linear hollow valve as in the modification, there is no explicit teaching of a driving gear fixed to the shaft and the driving gear is operatively connected to the slide gate to linearly move the slide gate. Barr (Figure 10) teaches a linear hollow valve similar to the modification made in Claim 1. In Bar the valve (606) comprises a shaft (610), and a driving gear (pinion gears 622) fixed to the shaft and the driving gear is operatively connected to the slide gate to linearly move the slide gate (via racks 623, as shown in Figure 10). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, 

With regards to Claim 9:

The Gerges modification of Claim 8 teaches the driving gear has teeth arranged on an outer circumferential surface of the driving gear (see pinion gear teeth in Figure 10 of Barr), the slide gate has rack teeth arranged in a longitudinal direction of the slide gate (see rack gear teeth in Figure 10 of Barr), and the teeth of the driving gear mesh with the rack teeth of the slide gate (see Paragraph 118 of Barr).

With regards to Claim 10:

The Gerges modification of Claim 8 teaches the cam member rotates between a first rotation position in which the slide gate is moved to a first position and a second rotation position in which the slide gate is moved to a second position (see Figures 4 and 5 of Murata for first and second rotation positions of cam 34 

With regards to Claim 11:

The Gerges modification of Claim 8 teaches the wax actuator is thermally connected to the cooling fluid outlet fitting (heat-sensing portion 22a of thermostat 22 in Murata is inside the heat exchanger and is “thermally” connected to the cooling fluid outlet as described in Paragraph 54 of Murata – it is arranged to be located in the hottest portion of the coolant in order to suppress boiling of the coolant), and the wax actuator includes a wax material (paraffin wax, Paragraph 39 of Murata) which expands or contracts depending on a temperature of a cooling fluid passing through the cooling fluid outlet fitting, and an operating rod (shaft 22D, Figures 4, 5 and Paragraph 42 of Murata) which advances and retracts by expansion and contraction of the wax material.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Wagner et al. (US 2005/0247051) – see Figure 6A, in which two parallel exhaust flow paths 113, 114) are controlled via valves 36, 38 that extend and move solely longitudinally relative to the housing 102. This reference may be used in place of Cheng in the rejections above. 

Sloss (US 2012/0017575) – see Figures 4, 5, heat exchanger 54 flow path and bypass flow path 40 with controlling valve 28. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 6, 2022